- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Cidade de Deus, Osasco, SP, May 17 th , 2010 Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington , DC Ref.: Monthly Dividends Banco Bradesco S.A., in conformity with the System for Monthly Payment to Shareholders, will pay on July 1 st , 2010 Dividends related to the month of June/2010, in the amount of R$ per common share and R$ per preferred share to the shareholders registered in the Companys records on June 1 st , 2010. The Companys shares will be traded ex-right on Dividends from June 2 nd , 2010 on. The payment will be made according to the declared amount, with no Withholding Income Tax, under the terms of the Article 10 of Law # 9,249/95, as follows: · credit in the current account informed by the shareholder ; · the shareholders who do not inform their banking data or do not hold a current account in a Financial Institution must go to a Bradesco Branch on their preference having their identification document and the Notice For Receipt of Earnings from Book-Entry Shares, sent by mail to those having their address updated in the Companys records; · to those with shares held on custody with the BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Future Exchange), the payment of Dividends will be made to BM&FBOVESPA , which will transfer them to the shareholders through the Depository Agents. Cordially, Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 17, 2010 BANCO BRADESCO S.A. By: /
